DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 4 December 2018. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 8, and 15 is/are presented in independent form.

No priority is claimed. 

An IDS was received on 4 December 2018. All references presented therein have been considered.

Claim Objections
Claims 5, 12, and 18 are objected to because of the following informalities:  they recite “wherein the building the ETL data transformation flow comprises retrieving…”, which appears to have a typographical omission as it should be “further comprising” rather than merely comprising.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1, 8, and 15 recite the limitation "in the ETL system" in first selecting step.  There is insufficient antecedent basis for this limitation in the claims. This limitation also appears in claims 5, 6, 12, 13, 18, and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mital et al. (U.S. PGPub No. 2012/0159465 A1) (hereinafter Mital).

As per claim 1, Mital teaches a computer-implemented method (see Mital at claim 1) comprising: 
identifying operations defined in a (0022-23);
identifying source data, in the spreadsheet, on which the operations operate (0027);
[] creating an extract, transform, load (ETL) data transformation flow (0021 – “pipeline of entities”), the creating comprising: 
selecting, in the ETL system, one or more source data endpoints for data extraction, the one or more source data endpoints including the identified source data (0021 and 0027);
selecting one or more target data endpoints for data loading (0021 and 0032-35);
mapping at least one of the identified operations to one or more ETL operations for data transformation (Figure 3 and its corresponding description, particularly 0045); and
building the ETL data transformation flow, the ETL data transformation flow defining extraction from the selected one or more source data endpoints, transformation based on the one or more ETL operations, and loading to the selected one or more target data endpoints (0035, 0044, and Figure 5 and its corresponding description – describes the execution, which inherently requires a build first); and
executing the created ETL data transformation flow, the executing performing the extraction from the selected one or more source data endpoints, transformation based on the one or more ETL operations, and loading to the selected one or more target data endpoints (0035, 0044, and Figure 5 and its corresponding description).

But Mital does not appear to explicitly disclose that the creation of an ETL transformation flow is done automatically as claimed. Rather Mital uses its BI document to define essentially all aspects of the ETL, transformation flow inclusive, and this BI document is relayed as being written by a user. However mere automation is insufficient to distinguish over the prior art. See MPEP 2144.04(III) Therefore this automation is per se obvious in view of Mital. Also, arguendo, it could be argued that Mital does not explicitly disclose a spreadsheet as it references a “spreadsheet-like tool” (see e.g. 0019); however in other places it plainly states spreadsheet (see e.g. 0019). Even if it were interpreted as not teaching a spreadsheet explicitly, it would have been obvious to one of ordinary skill in the art in reading the Mital reference to utilize a spreadsheet in view of this back and forth description and the high likelihood of success in using a spreadsheet.

As per claim 8, Mital teaches a computer system (Figure 7) comprising: 
a memory (Figure 7 item 22); and
a processor in communication with the memory (Figure 7 item 21), wherein the computer system is configured to perform a method comprising: 
For the remaining limitations see the examiner’s remarks regarding claim 1.

As per claim 15, Mital teaches a computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method (0007) comprising: 
For the remaining limitations see the examiner’s remarks regarding claim 1.

As per claims 2, 9, and 16, Mital teaches the method of claim 1, wherein the identified operations comprise at least one selected from the group consisting of: (i) operations of a spreadsheet column that includes cells with a common formula using different cell references, (ii) operations of a spreadsheet row that includes cells with a common formula using different cell references, and (iii) operations of individual cells that do not include a formula common to other cells of the spreadsheet (Given that this covers every combination of identified operations other than duplicate operations in different cells, Figure 3 demonstrates that different operations are occurring in different cells of the spreadsheet.).

As per claims 3 and 10, Mital teaches does not appear to explicitly disclose the method of claim 1, wherein the source data comprises data in cells of the spreadsheet that are non-formula cells. Mital does teach that some of the entities in its system supply data rather than merely transform it as a formula would. Mital at 0025-27 – data values are retrieved from a table; Mital at 0048 – supplies outputs to other entities generated from the BI. But Mital does not appear to explicitly state that the entities are “non-formula cells” as it is possible that they store values for output in the form of formulas such as 2+2. See generally 0026. However it would have been obvious to one of ordinary skill in the art to recognize in view of Mital that the BI spreadsheet could be used to define entities as non-formula cells that merely supply outputs to other entities generated from the BI (see generally 0048). This would have been a more direct and intuitive way of storing values to be output (such as 4) rather than storing all values as formulas (such as 2+2), and thus one of ordinary skill in the art would have readily adopted use of non-formula cells in the BI spreadsheet in view of the teachings of Mital.

As per claims 4, 11, and 17, Mital teaches the method of claim 1, wherein the automatically creating comprises: 
building a plurality of transformation pipelines from the identified operations, each transformation pipeline of the plurality of transformation pipelines being associated with an operation of the identified operations, a respective target endpoint, and a respective at least one source data endpoint (Mital at Figure 3);
presenting the built plurality of transformation pipelines to a user (Mital at 0065 and 0067); and
receiving a selection from the user of at least one built transformation pipeline of the built plurality of transformation pipelines (0067), wherein the at least one identified operation for the mapping to the one or more ETL operations is the at least one identified operation from which the at least one built transformation pipeline is built (0035, 0044, and Figure 5 and its corresponding description – describes the execution, which inherently requires a build first).

As per claims 6, 13, and 19, Mital teaches the method of claim 1, wherein the selected one or more target data endpoints comprises at least one target data endpoint in the ETL system (0047 – “subsequently entity” is part of the ETL system).

As per claims 7, 14, and 20, Mital teaches the method of claim 1, wherein the selected one or more target data endpoints comprises a graphical user interface to which data loads of the created ETL data transformation flow are directed (0050 and 0065).

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mital as applied to claims 1, 8, and 15 above, and further in view of Castellanos et al. (U.S. PGPub No. 2011/0047525 A1) (hereinafter Castellanos).

As per claims 5, 12, and 18, Mital does not appear to explicitly disclose: The method of claim 4, further comprising storing the built plurality of transformation pipelines as metadata, and wherein the building the ETL data transformation flow comprises retrieving from storage the at least one built transformation pipeline, and converting the at least one built transformation pipeline to an execution format recognized by the ETL system.
However Castellanos teaches storing ETL pipelines in memory, restructuring the ETL pipeline for improved ETL flow, and storing the optimized ETL flow as executable code to be used in the ETL system. Castellanos at 0017. Given that the ETL pipeline is information about data, specifically comprising data source, logical operations, and destination for the data, it qualifies as metadata. See https://www.merriam-webster.com/dictionary/metadata (“data that provides information about other data”). Castellanos does not explicitly describe storing the built pipelines, then retrieving the builds, and converting them into an executable format recognized by the ETL system. But it inherently must build in order to generate the executable code that is explicitly described, and further, a build must be stored in some form of computer memory, at least temporarily, in order to generate executable code. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Castellanos into the invention of Mital in order to store the built plurality of transformation pipelines as metadata, and have the building the ETL data transformation flow comprise retrieving from storage the at least one built transformation pipeline, and converting the at least one built transformation pipeline to an execution format recognized by the ETL system. This would have been clearly advantageous as it would optimize the ETL and render it available as executable code for the ETL system  thereby improving system performance and ease of use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165